Citation Nr: 0606248	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the left femur, with 
internal derangement of the left knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the right femur, with 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected neuropathy of the right peroneal nerve, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability based 
on limitation of motion.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability 
manifested by limitation of motion.  

6.  Entitlement to an automobile adaptive equipment grant.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to May 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
August 2001 and January 2002.  

The Board remanded this case to the RO in December 2003 for 
additional development of the record.  

The veteran was also issued a Statement of the Case in 
October 2005 as to the question of whether a timely 
Substantive Appeal was received in reply to the issues 
outlined in a May 2000 Statement of the Case.  However, he 
has not replied to this issuance to date, and the matter 
addressed therein is not before the Board on appeal.  

The issues of higher initial evaluations for the service-
connected bilateral knee disability manifested by limitation 
of motion and an automobile adaptive equipment grant are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the left 
femur, with internal derangement of the left knee, are shown 
to be productive of no more than minimal limitation of motion 
of the left hip, slight instability of the knee, and no more 
than slight functional impairment overall.  

2.  The service-connected residuals of a fracture of the 
right femur, with internal derangement of the right knee, are 
shown to be productive of no more than minimal limitation of 
motion of the right hip, slight instability of the knee, and 
no more than slight functional impairment overall.  

3.  The service-connected right peroneal nerve disability is 
shown to be productive of symptoms that more nearly 
approximate that of moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a fracture 
of the left femur, with internal derangement of the left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5255 (2005).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a fracture 
of the right femur, with internal derangement of the right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5255 (2005).  

3.  The criteria for the assignment of a 20 percent rating, 
but not higher for the service-connected neuropathy of the 
right peroneal nerve have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Code 8521 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed August 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Moreover, the VCAA letter was issued pursuant to 
the prior December 2003 Board remand.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Fracture residuals of the left and right femurs

In an August 1972 rating decision, the RO granted service 
connection for a fracture of the right femur, with chronic 
knee strain; and a fracture of the left femur.  

A 10 percent evaluation was assigned on the right, while a no 
percent evaluation was assigned for the left; both 
evaluations were effectuated as of May 1972.  The RO 
increased the evaluation on the left to 10 percent, effective 
in April 1975, in a September 1975 rating decision.  

During his June 2001 VA examination, the veteran reported 
having internal derangement of both knees.  The examination 
revealed bilateral knee extension to five degrees and flexion 
to 100 degrees, with mild instability of the knee joints.  
The veteran's gait was stable.  

The examiner diagnosed status post fracture of both femurs, 
with chronic pain; and internal derangement of both knees, 
with a moderate degree of fatigability and mild instability.  
Additionally, the examiner noted that the veteran was prone 
to exacerbation of all of his symptoms.  

The VA outpatient treatment reports beginning in October 2001 
indicate frequent treatment for right hip pain.  Strength of 
5/5 was noted in the lower extremities in February 2002.  

The veteran also underwent a VA orthopedic examination in 
April 2005, during which he reported "difficulty because of 
his knees."  The examination revealed range of motion of 
both knees from 0 to 95 degrees, with no additional loss of 
range of motion due to pain, fatigue, weakness, or 
incoordination.  Drawer sign was negative, bilaterally, and 
there was no laxity.  

The examination revealed right hip flexion from 0 to 90 
degrees, internal rotation and external rotation from 0 to 15 
degrees, and no laxity of either hip joint.  The range of 
motion in both hips was symmetrical.  The examiner diagnosed 
strain degenerative joint disease of the knees and hips, 
although x-ray studies were normal.  

In a September 2005 addendum, the VA physician who conducted 
the April 2005 examination noted that the veteran had no 
instability or subluxation of either knee joint, and the 
drawer sign was negative.  

The physician further noted that the veteran's right hip x-
ray studies were normal, and there was no pain on right hip 
motion except at the "end of range of motion."  Also, there 
was no evidence of atrophy or skin changes due to disuse.  

The RO has evaluated the veteran's disorders at the 10 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Under this section, a 10 percent evaluation is warranted in 
cases of malunion of the femur, with slight knee or hip 
disability.  A 20 percent evaluation is assigned in cases of 
moderate knee or hip disability.  

The Board has reviewed the aforementioned VA examination 
reports and finds that the veteran's bilateral hip and knee 
disorders are essentially symmetrical and not more than 
slight in degree.  The hips are productive of minimal 
limitation of motion and pain only at the extremes of motion.  
The knees are productive of slight instability.  

There is some question as to the extent of functional loss in 
the knees; the June 2001 VA examination report indicates 
moderate fatigability, whereas the April 2005 VA examination 
revealed no loss of motion due to pain, fatigue, weakness, or 
incoordination.  Overall, this evidence indicates that the 
veteran's functional impairment, if present, is not more than 
slight in degree.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

There is also no evidence indicating that either knee is 
productive of moderate lateral instability or recurrent 
subluxation (Diagnostic Code 5257) or dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (Diagnostic Code 5258).  

As indicated, separate evaluations have been granted for 
limitation of motion of the knees (e.g., Diagnostic Codes 
5260 and 5261), and these evaluations are addressed in the 
REMAND section hereinbelow.  

Overall, the preponderance of the evidence is against 
entitlement to evaluations in excess of 10 percent for 
service-connected residuals of fractures of the left and 
right femurs, with internal derangement of the corresponding 
knees, and the claims for higher evaluations must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Right peroneal nerve

In an August 1972 rating decision, the RO granted service 
connection for neuropathy of the right peroneal nerve in view 
of in-service evidence of peroneal nerve palsy.  A 10 percent 
evaluation was assigned, effective in May 1972.  

During his June 2001 VA orthopedic examination, the veteran 
reported common peroneal nerve neuropathy of the right foot, 
with the foot giving out at times.  

The examiner noted difficulty dorsiflexing the foot and 
indicated that the veteran's pain would radiate up into the 
hip region.  He was able to ambulate about one block at a 
time before having to sit down.  

The examination revealed a common peroneal nerve foot drop of 
the right leg of 4/5, with weakness of dorsiflexors of the 
foot (the tibialis anterior, peroneus longus, extensor 
digitorum longus, and peroneal brevis muscles).  His gait was 
stable.  

The examiner diagnosed common peroneal nerve neuropathy of 
the right leg, with evidence of a moderate degree of 
fatigability with no incoordination.  Additionally, the 
examiner noted that the veteran was prone to exacerbation of 
his disorders.  

In a July 2002 statement, Karen J. Nichols, M.D., noted that 
the veteran continued to have right lower extremity 
neuropathy, and that his right leg strength was diminished.  
This contributed to make it difficult for the veteran to 
control a motor vehicle and limited his distance in terms of 
mobility.  

A VA outpatient treatment record from November 2002 indicates 
that the veteran reported numbness in his right foot.  He was 
noted to have a right foot drop.  

The veteran underwent a further VA orthopedic examination in 
April 2005, during which he reported severe limitations in 
walking due to his right foot drop.  He wore a modified Moffa 
brace for the foot drop.  

There was a moderate degree of foot drop of the right foot, 
with dorsiflexion weakened to 4-/5.  A sensory examination 
was unremarkable.  The diagnosis was that of a moderate 
degree of common peroneal neuropathy on the right.  

The RO has evaluated the veteran's disorder at the 10 percent 
rate under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Under this section, mild incomplete paralysis of the external 
popliteal (common peroneal) nerve warrants a 10 percent 
evaluation, while a 20 percent evaluation is in order for 
moderate incomplete paralysis.  In severe incomplete 
paralysis cases, a 30 percent evaluation is assigned.  

In this case, the veteran's April 2005 VA orthopedic 
examination revealed moderate common peroneal neuropathy, 
with weakened dorsiflexion and moderate foot drop.  This 
finding clearly warrants a higher evaluation of 20 percent.  

None of the veteran's examiners, however, has indicated 
symptomatology that is more than moderate in degree, and a 
sensory examination in April 2005 was normal.  Accordingly, 
there is no basis for an even higher evaluation.  

Overall, the evidence supports a 20 percent evaluation, but 
not more, for the veteran's service-connected partial 
neuropathy of the right peroneal nerve.  To this extent, the 
appeal is granted.  



ORDER

An increased evaluation for the service-connected residuals 
of a fracture of the left femur, with internal derangement of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.  

An increased evaluation for the service-connected residuals 
of a fracture of the right femur, with internal derangement 
of the right knee, currently evaluated as 10 percent 
disabling, is denied.  

A 20 percent evaluation for the service-connected partial 
neuropathy of the right peroneal nerve is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




REMAND

In the appealed August 2001 rating decision, the RO 
separately granted service connection for limitation of 
motion of each knee and assigned separate 10 percent 
evaluations for each disability.  These evaluations were 
included in a March 2002 Statement of the Case, and there is 
no indication that the veteran sought to drop his claims for 
higher initial evaluations in his March 2002 Substantive 
Appeal.  

However, these issues have not since been addressed by the RO 
in a Supplemental Statement of the Case, even though 
significant additional pertinent evidence, including an April 
2005 VA examination report, has been added to the claims 
file.  As such, a Supplemental Statement of the Case 
addressing these issues is needed.  38 C.F.R. § 19.31.  

The additional action on the claims for higher initial 
evaluations for limitation of motion of the left and right 
knees could substantially impact the claim of entitlement to 
an automobile adaptive equipment grant, as that claim 
concerns the question of ankylosis of one or both knees.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (regarding 
"inextricably intertwined" claims).  Moreover, the specific 
criteria of 38 C.F.R. § 3.808, concerning adaptive equipment 
for automobiles, were not addressed in the April 2005 VA 
examination report.  As such, further action on this claim is 
needed as well.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has reviewed the claims file.  The 
examiner should conduct range of motion 
testing of both knees and provide 
information as to any painful motion, 
functional loss due to pain, additional 
motion loss during flare-ups, and 
ankylosis (if present).  To the extent 
possible, the examiner should provide a 
clear description of the degree to which 
the veteran's knee disorders limit his 
functional capacity.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

2.  Then, the claims for higher initial 
evaluations for service-connected 
limitation of motion of each knee and for 
an automobile adaptive equipment grant 
must be readjudicated.  If the 
determination of one or more of these 
claims is less than fully favorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


